DETAILED ACTION
In application filed on 08/07/2019, Claims 1, 4-5 and 7-8 are pending. Claims 1, 4-5 and 7-8 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2019, 01/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 4, filed on 06/09/2022, with respect to the 35 U.S.C. §103 rejections on Claims 1, 4-5 and 7-8 have been fully considered and are persuasive. 
Applicant argues:
(Applicant submits that none of the cited references, whether considered alone or together in a combination, disclose or otherwise suggest "the protrusion is formed from a polypropylene resin and the opening into which the protrusion is inserted is formed from a polymethylmethacrylate resin, or the protrusion is formed from a polymethylmethacrylate resin and the opening into which the protrusion is inserted is formed from a polypropylene resin." For example, Onuma discloses that the upper base 111 inside which the protrusion 31 is formed can be formed from glass, fused silica or plastic, and that the second base 121, which is provided with an opening into which the protrusion 31 is inserted, can be formed from glass, fused silica or plastic…
Onuma2 relates to manufacturing of chips having optical transparency and thus, does not include any discussion relating to prevention of leakage of liquid from a gap between the protrusion and an inner surface of the opening as embodied by the structure of claim 1. Thus, even though Onuma2 discloses PMMA, one of ordinary skill in the art would not have found it obvious to include PMMA as a material for the protrusion or the opening as required by claim 1. 
Thus, none of the cited references, whether considered alone or together in a combination, disclose or otherwise suggest that "the protrusion is formed from a polypropylene resin and the opening into which the protrusion is inserted is formed from a polymethylmethacrylate resin, or the protrusion is formed from a polymethylmethacrylate resin and the opening into which the protrusion is inserted is formed from a polypropylene resin," as recited in claim 1).
Examiner submits that Applicant’s arguments with respect to Claims 1, 4-5 and 7-8 has been considered and are persuasive.

Reasons for Allowance
Claims 1, 4-5 and 7-8 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Onuma (US20160334367A1) teaches an analysis chip device (Abstract) for used in sample analysis (Abstract), the analysis chip device comprising:
a first unit (Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract, referred to as first unit) including a sample introduction section (Para 0010, 0043, 0045, referred to as ‘sample collecting portion, Fig. 2, ref. 41) configured to introduce a sample (Para 0010, 0045). 
an analysis section (Para 0043, Fig. 2, ref. 43, referred to as analysis portion) configured to analyze the sample (Para 0043, 0091, Claim 1); and a protrusion (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’)


    PNG
    media_image1.png
    781
    924
    media_image1.png
    Greyscale

Onuma, Annotated Fig. 3
a second unit (Abstract, Para 0054; Figs. 1-6) disposed at an upper side (Figs. 1-6, ‘as structurally arranged’) of the first unit (Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract) and including a first bottom surface (Annotated Fig. 3, ‘as structurally arranged’) with an opening (Annotated Fig. 3, ‘as structurally arranged’) and a storage reservoir (Annotated Fig. 3, ‘as structurally arranged’; Para 0054, embodiment of the ‘diluent reservoir’) having a second bottom surface (Annotated Fig. 3, ref. 72 ‘as structurally arranged’) formed with a film sealing (Para 0089 ref. 72, ‘sealing member’; (Annotated Fig. 3, ref. 72 ‘as structurally arranged’) the opening of the first bottom surface (Annotated Fig. 3, ‘as structurally arranged’), the storage reservoir (Annotated Fig. 3, ‘as structurally arranged’; Para 0054, 0096, embodiment of the ‘diluent reservoir’, ref. 71) being capable of enclosing a specific liquid ( Para 0089, 0096), and 
the first unit and the second unit forming a channel for the specific liquid (Para 0089, 0096)  to flow from the storage reservoir (Annotated Fig. 3, ‘as structurally arranged’; Para 0054, embodiment of the ‘diluent reservoir’) to the analysis section (Para 0043, Fig. 2, ref. 43) through the hole (Para 0038, Fig.6; Para 0070). 

    PNG
    media_image1.png
    781
    924
    media_image1.png
    Greyscale

Onuma, Annotated Fig. 3
However, Onuma (US20160334367A1) neither teaches nor fairly suggests an analysis chip device for used in sample analysis, the analysis chip device comprising:
a protrusion shaped into a frustum extending upwardly from a top surface of the first unit, the protrusion having a surface formed with a hole and a channel inside the protrusion connecting the hole to the analysis section; and
wherein a shape of a cross-section of the frustum along a horizontal direction and a shape of the opening are similar, wherein: the first unit and the second unit are integrable by the protrusion being inserted into the storage reservoir through the film, thereby the protrusion puncturing the film, the protrusion and an inner face of the opening fitting together with each other,
the protrusion is formed from a material of higher elasticity than a material of the opening, or the opening is formed from a material of higher elasticity than a material of the protrusion, and 
a cross-section of at least a part of the frustum, along the horizontal direction, is larger than the opening, 
wherein the protrusion is formed from a polypropylene resin and the opening into which the protrusion is inserted is formed from a polymethylmethacrylate resin, or the protrusion is formed from a polymethylmethacrylate resin and the opening into which the protrusion is inserted is formed from a polypropylene resin.
Therefore Claim 1 is allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797